DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 04/13/2021.  In virtue of the communication:
Claims 1-10 are present in the instant application.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
In claim 1, line 1, “it” is not clear to what it is intended to be.
In claim 1, line 19, “the above forward” should be changed to --wherein the forward--, and “the above backward” should be changed to --the backward--.
In claim 9, lines 1-2, “the following circuits” should be deleted.
In claim 9 line 17, “a bridge drive circuit,” should be changed to --wherein the bridge drive circuit-- before “connected”.
Clarification is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-10 would be allowable if corrected to overcome the objections as set forth above.
The primary reasons for the allow subject matters of  the claims are in the inclusion of the limitation(s):
“… a control method for a USB-powered combination type lamp strip, comprising the following steps: S1, a working power source is provided for a lamp strip controller by a power attachment circuit; S2, a microcontroller unit (MCU) control circuit generates a control signal according to a signal collected by a collection circuit, and a drive circuit controls switching of lamp strip lighting modes according to the control signal in the following settings: S21, mode 2, forward always on; S22, mode 3, backward always on; S23, mode 4, forward and backward mixed color 1; S24, mode 5, forward and backward mixed color 2; S25, mode 6, color mixing gradient; S26, mode 7, color mixing breathing flash; S27, mode 8, forward flicker; S28, mode 9, backward flicker; S29, mode 10, single-side alternate brightness fading in and out; S210, mode 11, forward and backward wave; S211, mode 1, repeat S21 to S210 until the MCU control circuit receives a stop signal; wherein the forward refers to a forward applied voltage and the backward refers to a backward applied voltage” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-8 are allowable as being dependent on claim 1), and
“… a USB-powered combination type lamp strip controller, comprising: a power attachment circuit, configured to supply power to all circuits in the lamp strip controller; a voltage stabilizing circuit, configured to stabilize a voltage input by the power attachment circuit; an MCU control circuit, connected with the power attachment circuit and a bridge drive circuit; a manual control circuit and a timing indicating circuit, connected with the MCU control circuit to receive a button switch signal to generate a lamp strip control signal; an infrared receiving circuit, connected with the MCU control circuit to receive an infrared signal and transmit the infrared signal to MCU control circuit for processing so as to generate a lamp strip control signal; an audio control circuit, connected with the MCU control circuit to transmit external sound signals collected to the MCU control circuit for processing so as to generate a lamp strip control signal; wherein the bridge drive circuit connected with the voltage stabilizing circuit and the MCU control circuit to perform brightness mode switching for the lamp strip according to a drive signal output by the MCU control circuit” and combination thereof, in the claim(s), i.e., claim 9 (claim 10 is allowable as being dependent on claim 9), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Chien (U.S. Pub. 2020/0284423 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844